NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GABRIEL A. FIGUEROA,                            No. 17-16078

                Plaintiff-Appellant,            D.C. No. 2:16-cv-04220-DJH-JZB

 v.
                                                MEMORANDUM*
CHARLES L. RYAN, Warden; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Arizona
                   Diane J. Humetewa, District Judge, Presiding

                          Submitted November 15, 2017**

Before:      CANBY, TROTT, and GRABER, Circuit Judges.

      Arizona state prisoner Gabriel A. Figueroa appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging constitutional

violations. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

dismissal under 28 U.S.C. § 1915A. Wilhelm v. Rotman, 680 F.3d 1113, 1118 (9th



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cir. 2012). We affirm in part, reverse in part, and remand.

      The district court properly dismissed Figueroa’s due process claim and

medical deliberate indifference claim against all defendants except defendants

Grafton, Johnson, and Ryan because Figueroa failed to allege facts sufficient to

state any plausible claim for relief. See Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th

Cir. 2010) (although pro se pleadings are to be liberally construed, a plaintiff must

present factual allegations sufficient to state a plausible claim for relief); see also

Toguchi v. Chung, 391 F.3d 1051, 1057 (9th Cir. 2004) (setting forth requirements

for a deliberate indifference claim and stating that negligence is insufficient to

establish a constitutional violation); Tsao v. Desert Palace, Inc., 698 F.3d 1128,

1139 (9th Cir. 2012) (setting forth the elements of a § 1983 claim against a private

entity performing a government function).

      However, dismissal of Figueroa’s medical deliberate indifference claim

against defendants Grafton, Johnson, and Ryan was premature because Figueroa

alleged that he told Grafton, Johnson, and Ryan that he was suffering

complications and side effects from his medications, and that Grafton, Johnson,

and Ryan refused to help. These allegations, liberally construed, are “sufficient to

warrant ordering [these defendants] to file an answer.” Wilhelm, 680 F.3d at 1116.




                                            2                                     17-16078
      We reverse the dismissal of Figueroa’s medical deliberate indifference claim

against defendants Grafton, Johnson, and Ryan, and remand for further

proceedings as to these defendants only.

      AFFIRMED in part, REVERSED in part, and REMANDED.




                                           3                               17-16078